
	
		II
		110th CONGRESS
		1st Session
		S. 530
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Mr. Feingold (for
			 himself and Mr. Schumer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To prohibit products that contain dry ultra-filtered milk
		  products, milk protein concentrate, or casein from being labeled as domestic
		  natural cheese, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Quality Cheese Act of
			 2007.
		2.Natural cheese
			 standard
			(a)FindingsCongress
			 finds that—
				(1)(A)any change in domestic
			 natural cheese standards to allow dry ultra-filtered milk products, milk
			 protein concentrate, or casein to be labeled as domestic natural cheese would
			 result in increased costs to the dairy price support program; and
					(B)that change would be unfair to
			 taxpayers, who would be forced to pay more program costs;
					(2)any change in
			 domestic natural cheese standards to allow dry ultra-filtered milk products,
			 milk protein concentrate, or casein to be labeled as domestic natural cheese
			 would result in lower revenues for dairy farmers;
				(3)any change in
			 domestic natural cheese standards to allow dry ultra-filtered milk products,
			 milk protein concentrate, or casein to be labeled as domestic natural cheese
			 would cause dairy products containing dry ultra-filtered milk, milk protein
			 concentrate, or casein to become vulnerable to contamination and would
			 compromise the sanitation, hydrosanitary, and phytosanitary standards of the
			 United States dairy industry; and
				(4)changing the
			 labeling standard for domestic natural cheese would be misleading to the
			 consumer.
				(b)ProhibitionSection
			 401 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341) is
			 amended—
				(1)by striking
			 Whenever and inserting (a) Whenever; and
				(2)by adding at the
			 end the following:
					
						(b)The Commissioner
				may not use any Federal funds to amend section 133.3 of title 21, Code of
				Federal Regulations (or any corresponding similar regulation or ruling), to
				include dry ultra-filtered milk, milk protein concentrate, or casein in the
				definition of the term milk or nonfat milk, as
				defined in the standards of identity for cheese and cheese products published
				at part 133 of title 21, Code of Federal Regulations (or any corresponding
				similar regulation or
				ruling).
						.
				
